Citation Nr: 0027785	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.

2.  Entitlement to service connection for defective vision.

3.  The propriety of the evaluation assigned for service-
connected low back strain, currently assigned a 20 percent 
evaluation.

4.  The propriety of the noncompensable evaluation assigned 
for service-connected tinea pedis with onychomycosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980, and from January 1982 to February 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1999.  In June 2000 the veteran appeared at the 
Atlanta, Georgia, RO for a videoconference before the 
undersigned, sitting in Washington, D.C.  For reasons to be 
discussed, further development will be required regarding all 
issues on appeal.


FINDINGS OF FACT

1.  Service medical records include clinical impressions of 
migraine headaches and muscle tension headaches.  

2.  While still on active duty, the veteran filed a claim for 
service connection for a headache disability.

3.  An examination shortly before discharge included a 
diagnosis of headaches.  

4.  An ophthalmology examination shortly before discharge 
diagnosed presbyopia.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
disability manifested by headaches and for defective vision 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

A.  Headache Disability

Service medical records reveal that the veteran complained of 
a severe headache for one week in October 1982.  After 
waiting for 42 minutes, he left without being seen, stating 
that he could not wait any longer.  In July 1996, he 
complained of a new onset of headache which was frontal and 
sharp with photophobia, without relief from Tylenol or 
aspirin   The pain was constant.  He reported that he had 
experienced the same type of pain about ten years earlier, 
which had been relieved with unknown medication he had been 
provided in the emergency room.  He had also felt nauseous.  
The assessment was migraine headache, and he was to be given 
an injection of Imitrex.  The following day, he returned, and 
it was noted that the Imitrex had failed.  It was also noted 
that the left eye felt strained and he had some photophobia, 
and that the headache was relieved by wearing glasses.  The 
assessment was eye strain versus muscle tension headache.  

On the report of medical history obtained in connection with 
the veteran's separation examination, in September 1998, the 
veteran reported having frequent or severe headaches.  No 
further information or abnormal findings were reported on the 
examination report.  

In October 1998, while still on active duty, the veteran 
underwent an examination for VA compensation purposes.  He 
complained of headaches approximately three times per week, 
sharp in nature, lasting two hours, relieved by sleep, 
accompanied occasionally by dizziness.  The pertinent 
diagnosis was headaches. 

At his hearing before the undersigned in June 2000, he 
testified that he continued to experience these headaches; 
that, in fact, he was having one at that time, which was very 
sharp, and prevented him turning his head from left to right.  

Thus, the service medical records show the veteran was 
treated for headaches, with an initial impression of 
migraines, later thought to be muscle tension headaches or 
eyestrain.  In addition, the veteran filed his claim in 
September 1998, and the VA examination in October 1998, 
conducted while he was still on active duty, noted a 
diagnosis of "headaches."  In such circumstances, this in-
service evidence satisfies the Caluza criteria for a well-
grounded claim. See Hampton v. Gober, 10 Vet. App. 481 
(1997).  (where a veteran filed a claim within a month of 
discharge from active service and medical reports relating to 
his separation made reference to his claimed condition(s), 
the in-service medical evidence satisfied the Caluza 
criteria).  . 

In connection with this evidence, the Board further 
acknowledges that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet.App. 282 (1999).  However, a diagnosis of migraines or 
muscle tension headaches does reflect an underlying malady or 
condition.  See, e.g., 38 C.F.R. Part 4, Code  8100 (1999) 
(diagnostic code pertaining to rating migraines).  Further, 
although the October 1998 examiner simply diagnosed 
"headaches," with no cause listed, in view of the other 
inservice diagnoses, and considering the fact that the 
examiner did not have any medical evidence available for 
review at that time, such uncertainty is an indication for 
further development, rather than an absence of a well-
grounded claim.  In this regard, the evidentiary threshold 
for establishing a well-grounded claim is "unique, and 
uniquely low," requiring only that the claim be 
"plausible" or "capable of substantiation."  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  Moreover, the 
determinations of weight and credibility of evidence are made 
after the claim is found to be well grounded.   King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Accordingly, the claim is 
well-grounded.  

B.  Defective Vision

Service medical records reveal that the veteran was seen in 
October 1985, complaining of blurred distance vision.  On 
examination, compound myopic astigmatism was diagnosed.  In 
March 1991, blurred vision, of questionable etiology, was 
noted.  In July 1991, the veteran complained of eye pain, 
with itching and burning in the eyes, with no decrease in 
visual acuity.  

In December 1996, the veteran had a positive purified protein 
derivative (PPD) tuberculin test, and it was noted that in 
the situation presented, Centers for Disease Control (CDC) 
guidelines required treatment, and the veteran was started on 
isoniazid (INH).  Two weeks later, he complained of symptoms 
including blurred vision which had begun after starting INH.  
"Blurred vision" was noted to be an occasional side effect, 
and it was recommended that INH be discontinued to see if 
symptoms resolved.  A month later, in January 1997, he was 
still having episodic blurred vision; however, in April 1997, 
it was noted that the symptoms had resolved in February 1997.  
No ophthalmologic deficit had been seen while the symptoms 
were taking place.  The veteran wanted to try INH again, and 
it was felt that the benefits outweighed the risks.  

In June 1997, he complained of a bump under the left eye in 
the lid, and blurred vision while reading traffic signs.  The 
pertinent impression was a chalazion in the left eye, and 
blurred vision with visual acuity of 20/20 bilaterally.  A 
consult in the ophthalmology clinic resulted in an impression 
of chalazion and presbyopia.  A note by the community health 
nurse in the tuberculosis surveillance program noted that the 
veteran had completed six months of INH therapy, and that he 
denied any signs or symptoms of medication toxicity.  

On the report of medical history obtained in connection with 
the veteran's separation examination, in September 1998, the 
veteran reported having eye trouble.  Visual acuity on 
examination was 20/40 bilaterally, correctable to 20/30.  No 
further information or abnormal findings were reported on the 
examination report.  

In October 1998, the veteran underwent an ophthalmology 
examination for VA compensation purposes.  His visual acuity 
was noted to be 20/20 with his correction, correctable to 
20/15 with a slight change in refraction.  Near vision was 
20/25 on the right and 20/20 on the left with his current 
correction, correctable to 20/20.  Visual fields were full, 
and pupillometer, motility and confrontation fields were 
unremarkable.  Slit lamp and dilated funduscopic examinations 
were unremarkable.  In summary, he had a minimal refractive 
error and presbyopia which was normal for his age, with no 
evidence of diabetic retinopathy or other pathology.  


The veteran testified, at his hearing before the undersigned 
in June 2000, that he has suffered from a decrease in vision 
since taking INH in service.  

In determining whether the veteran's claim is well-grounded, 
the October 1998 examination, conducted while the veteran was 
in service, diagnosed a refractive error and presbyopia.  
Refractive errors as such are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).  However, as to presbyopia, it is unclear whether 
this is a refractive error or not.  In this regard, while THE 
MERCK MANUAL identifies presbyopia as a refractive error, 
DORLAND'S does not expressly define presbyopia as such.  
Compare THE MERCK MANUAL OF DIAGNOSIS AND THERAPY 2211 (15th ed. 
1987) with DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1352 (27th ed. 
1988).  Thus, for the Board to draw a conclusion from this 
evidence would require the exercise of medical judgment, and 
the Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  Consequently, in view of the medical diagnosis of 
presbyopia, which does not, on its face, preclude service 
connection, the claim is well-grounded, pursuant to Hampton, 
supra; see also Hensley, King, supra.  


ORDER

The claims of entitlement to service connection for a 
disability manifested by headaches and for defective vision 
are well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claims of entitlement to service connection for a 
headache disability and defective vision are well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In this case, as discussed above, the veteran must 
be provided with an examination to determine whether he has a 
disability manifested by headaches, with an "underlying 
malady or condition," as opposed to simply pain.  See 
Sanchez-Benitez, supra. 

In addition, he must be afforded an ophthalmology 
examination, to determine whether he has any decrease in 
visual acuity for which service connection may be granted, 
i.e., which is not a refractive error, or a congenital or 
developmental defect.  38 C.F.R. § 3.303(c) (1999).  
Concerning the latter, the VA Office of General Counsel has 
distinguished between congenital or developmental defects, 
for which service connection is precluded by regulation, and 
congenital or hereditary diseases, for which service 
connection may be granted, if initially manifested in or 
aggravated by service.  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 
(1990); VAOPGCPREC 67-90, 55 Fed. Reg. 43253 (1990).  Defects 
are defined as "structural or inherent abnormalities or 
conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  Consequently, 
it must be determined, by independent medical evidence, 
whether presbyopia, or other visual disorder, is a refractive 
error, and, if not, whether it is a defect or a disease, 
under the above standard.  

Additionally, once a veteran has submitted a well-grounded 
claim, the duty to assist attaches to all possible causes of 
the disability.  See Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).  As noted above, the veteran contends that his 
defective vision was due to INH therapy which was 
administered in service due to a positive PPD test.  This 
matter must be addressed in the examination as well.  

The appellant's contentions regarding the increase in 
severity of his service-connected low back strain and tinea 
pedis also constitute plausible or well-grounded claims.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Therefore, 
the Department of Veterans Affairs (VA) has a statutory 
obligation to assist him in the development of these claims 
as well.  38 U.S.C.A. § 5107(a) (West 1991).  At his hearing 
before the undersigned in June 2000, the veteran testified 
that he was receiving treatment for his service-connected low 
back disability from a VA facility, and that surgery had 
recently been recommended; these records must be obtained.  
See Bell.  Further, this evidence indicates a change in his 
condition since the last examination, conducted in October 
1998, while he was still on active duty; where there is 
evidence that the condition has changed since the last 
examination, the veteran is entitled to a new VA examination.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The 
veteran also testified that he has been treated at the VA for 
his tinea pedis with onychomycosis, most recently about six 
months prior to his hearing; records of any such treatment 
must be obtained as well.  See Bell.  

Further, this appeal has been developed from the initial 
rating assigned following a grant of service connection; as 
such, in considering the increased rating claims, the RO must 
ensure that the propriety of separate, or "staged" ratings 
for separate periods of time has been considered, based on 
the facts found.  See Fenderson v. West, 12 Vet.App. 119 
(1999).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain copies of all VA 
treatment the veteran has received for low 
back and headache disabilities, tinea 
pedis with onychomycosis, and defective 
vision from February 1999 to the present 
time from the appropriate facility.  

2.  Thereafter, the veteran should be 
scheduled for VA examinations, as 
enumerated below.  In all of the 
examinations, the claims folder, to 
include service medical records and a copy 
of this remand, must be available to, and 
reviewed by, the examiners in conjunction 
with the examinations.  For each 
examination, all indicated tests or 
studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The complete rationale 
for all conclusions reached should be 
explicitly set forth in the opinion, 
including the evidence relied upon for the 
conclusion.  The following lettered 
paragraphs refer to the individual 
disabilities to be examined:

(a)  The ophthalmology examination 
should determine the nature and etiology 
of any and all visual disorders found to 
be present.  Specifically, it must be 
determined whether presbyopia, and/or any 
other visual disorder found to be present, 
is a refractive error, and if not, whether 
any such diagnosis represents a 
"congenital or developmental defect."  
Regarding the latter, the examiner must 
employ the definition of defects set forth 
in VAOPGCPREC 82-90, supra, specifically, 
"structural or inherent abnormalities or 
conditions which are more or less 
stationary in nature."  Additionally, it 
must be specifically determined whether 
the veteran suffers from any current 
visual disorder which results from his 
treatment with INH therapy in service; the 
examiner's attention is drawn to the 
service medical records, also briefly 
summarized above in pages 5-6, for 
evidence regarding this matter.  

	(b)  The veteran should be examined 
to determine whether he has a disability 
manifested by chronic headaches, which is 
a "diagnosed or identifiable" 
disability, rather than simply a complaint 
of pain.  

	(c)  The examination to determine 
the manifestations and severity of the 
veteran's service-connected low back 
strain should include range of motion, to 
include the extent to which motion is 
limited by pain, as well as whether the 
back exhibits weakened movement, excess 
fatigability, difficulty lifting and 
bending, lost endurance, swelling, or 
incoordination attributable to the 
service-connected disability, and, if so, 
to what extent.  The objective indicia of 
pathology accompanying the manifestations 
should also be described, as well as 
evidence of disuse, such as atrophy, the 
condition of the skin, absence of normal 
callosity or the like.  It should also be 
determined whether the veteran has 
symptoms compatible with sciatic 
neuropathy, such as characteristic pain, 
muscle spasm, absent ankle jerk, or other 
neurological findings associated with 
radiculopathy.  The presence or absence 
of such symptoms should be noted on the 
examination report, as well as the 
severity and frequency of any attacks.  
Any other symptoms associated with the 
service-connected back disability should 
also be reported.  

(d)  The examination to determine the 
manifestations and severity of the 
veteran's service-connected tinea pedis 
with onychomycosis of the toenails should 
describe whether there is exudation, 
exfoliation, itching, or other symptoms of 
the disorder.  The size of the affected 
area should be described as well as the 
severity of the symptoms.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examination reports.  
Concerning the ratings assigned for the 
service-connected disabilities at issue, the 
supplemental statement of the case should 
indicate that the potential for "staged" 
ratings has been considered.  If the decision 
with respect to any issue remains adverse to 
the veteran, he and his representative should 
be furnished a supplemental statement of the 
case and provided with a reasonable period of 
time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

 



